KNAPPER, CIRCUIT JUDGE:
Epitomized Opinion
Meyers had been convicted of a criminal offense and sentenced to the workhouse, was out on bail to surrender himself. He entered into an agreement with Beatty and Biskind that Beatty was to serve his, Meyers sentence, and pose as Meyers. Meyers to keep in hiding. Meyers and Biskind to pay him a money consideration. The indictment charged violation of a certain numbered section of criminal code. Demurrer as not stating an offense against the United States, defendants were convicted.
The circuit court of appeals held:
(1) If an indictment charges an offense under any law of the United States, it is sufficient, and if the indictment alleges the section, in margin or in body, and the offense covered by such section is not proved, if an offense is proved the reference to the section is immaterial.
' (2) That to commit an offense against the United States, under section 37 of criminal code, it is not necessary that the act, the conspiracy intended to effect, was itself made 'punishable by .'criminal prosecution.
(3) That a conspiracy to commit a contempt of court is an offense against the United States.
(4) Where one is at liberty on bond, assistance to evade imprisonment is not a violation of a statute against forcible rescue.